     Case 5:21-cv-00003-DCB-FKB Document 22 Filed 01/12/21 Page 1 of 2




 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                               )    No. CV-20-01169-PHX-SPL
      Hardeep Singh,
 9                                               )
                                                 )
                        Petitioner,              )    ORDER
10                                               )
      vs.
11                                               )
                                                 )
      Chad Wolf, et al.,                         )
12                                               )
13                      Respondents.             )
                                                 )
14                                               )

15          Petitioner Hardeep Singh has filed a Petition for Writ of Habeas Corpus pursuant to
16   28 U.S.C. § 2241 (Doc. 1). On July 20, 2020, Respondents filed a Motion to Dismiss (or
17   alternatively, to transfer) (Doc. 18). The Honorable James F. Metcalf, United States
18   Magistrate Judge, issued a Report and Recommendation (“R&R”) (Doc. 21),
19   recommending that the Court grant the Motion to Dismiss/Transfer and transfer the Petition
20   for Writ of Habeas Corpus to the United States District Court for the Southern District of
21   Mississippi. Judge Metcalf advised the parties that they had fourteen (14) days to file
22   objections to the R&R and that failure to file timely objections could be considered a
23   waiver of the right to obtain review of the R&R. (Doc. 21 at 23) (citing Fed. R. Civ. P. 72;
24   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)).
25          The parties did not file objections, which relieves the Court of its obligation to
26   review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn, 474 U.S. 140, 149
27   (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . . of any issue that is
28   not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district judge must
     Case 5:21-cv-00003-DCB-FKB Document 22 Filed 01/12/21 Page 2 of 2




 1   determine de novo any part of the magistrate judge’s disposition that has been properly
 2   objected to.”). The Court has nonetheless reviewed the R&R and finds that it is well-taken.
 3   The Court will adopt the R&R and grant the Motion to Transfer. See 28 U.S.C. § 636(b)(1)
 4   (stating that the district court “may accept, reject, or modify, in whole or in part, the
 5   findings or recommendations made by the magistrate”); Fed. R. Civ. P. 72(b)(3) (“The
 6   district judge may accept, reject, or modify the recommended disposition; receive further
 7   evidence; or return the matter to the magistrate judge with instructions.”). Accordingly,
 8          IT IS ORDERED:
 9          1.     That Magistrate Judge James F. Metcalf’s Report and Recommendation
10   (Doc. 21) is accepted and adopted by the Court;
11          2.     That the Motion to Dismiss/Transfer (Doc. 18) is granted;
12          3.     That the Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241
13   (Doc. 1) shall be transferred to the United States District Court for the Southern District
14   of Mississippi; and
15          4.     That the Clerk of Court shall terminate this action.
16          Dated this 11th day of January, 2021.
17
18                                                      Honorable Steven P. Logan
                                                        United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                    2
